DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 20 of September 2022. 
Claims 1, 11, and 20 have been amended.
Claims 1, 3-4, 6-11, 13-14, and 16-22 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that the claimed invention explicitly involves performing image manipulation and subsequently provides for generating anonymous synthetic ride requests including sources and destinations that mimic real ride requests using the manipulated images, retaining the statistical distribution of the raw images, where point of interest and historical data is unavailable or limited, such as when unusual hypothetical scenarios are explored, for example. This is a concrete technical problem in the art that has been inadequately addressed to date. Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The instant application is a software tool aimed at generating realistic synthetic ride-requests associated with a mobility or transportation service, including: utilizing a generative adversarial network, learning the spatial-temporal distribution of a plurality of real ride-requests; and, utilizing the generative adversarial network and based on the learning step, generating one or more synthetic source and destination ride-request geolocations that retain a statistical distribution of the plurality of real ride-request (abstract).  The claims are aimed at “Mathematical Concepts” as seen by the formulas 1-11 found throughout the specification.  The WGAN that seeks an alternate way of training the generator model to better approximate the distribution of data observed in a given training dataset and therefore is a mathematical calculation.  The claims don’t expressly disclose how the neural network(s) performs the training and the specification does not disclose anything other than the application of a known technique in its normal, routine, and ordinary capacity (Appeal 2020-002222 for Application 16/119,040).  Further, the specification does not make it clear whether a Neural Network or the Encoder/Decoder is being trained and how that training is performed.  Lastly, OSM is an open source database comprised of maps and as claimed forming map images by obtaining said maps and capturing spatial properties of given locations can be performed in the mind or with a pen and paper (i.e. Mental Process) as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 

35 USC § 101--Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-11, 13-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 20 recites “forming map images by obtaining open street map images and capturing spatial properties of given locations based on visual features of raw input images; utilizing an encoder-decoder network, mapping spatial information from the map images to a low-dimensional dense representation, with source and destination ride-request geolocations represented by respective embeddings instead of latitude and longitude prior to decoding and latitude and longitude after decoding, wherein an encoder of the encoder-decoder network feeds map data for neighboring tiles to a convolutional neural network that performs machine language processing with a point-of-interest vector to provide location embeddings and the decoder translates the location embeddings to provide associated latitudes and longitudes; 
utilizing a generative adversarial network, and using the location embeddings and the associated latitudes and longitudes from the encoder-decoder network, learning the spatial- temporal distribution of a plurality of real ride-requests; utilizing the generative adversarial network and based on the learned spatial-temporal distribution of the plurality of real ride-requests, generating synthetic source and destination ride- request geolocations, wherein the synthetic source and destination ride-request geolocations are anonymized and retain a statistical distribution of the plurality of real ride-requests; wherein the synthetic source and destination ride-request geolocations are generated by inputting a conditional temporal vector and a noise vector to a generator of the generative adversarial network, wherein the generator performs multi-layer perceptron steps to generate the synthetic source and destination ride-request geolocations; determining a real or fake output feedback utilizing a discriminator of the generative adversarial network that also performs multi-layer perceptron steps using the synthetic source and destination ride-request geolocations, an array of input ride requests, and the conditional temporal vector; utilizing the synthetic source and destination ride-request geolocations as data in a transportation model when it is determined that adequate historical source and destination ride- request geolocations are not available”.  Claims 1 and 11 recite similar limitations as claim 20 and therefore they recite an abstract idea.
More specifically, claims 1, 11, and 20 are directed to “Mathematical Concepts”, specifically “mathematical calculations” and “Mental Processes” as seen on the various formulas disclosed at least on ¶23-28 and 33-35 of the specification as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 3-4, 6-10, 13-14, 16-19, and 21-22 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1, 11, and 20 recite additional elements “a memory” storing instructions executed by “a processor” (preamble). These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a memory” storing instructions executed by “a processor”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶9, 46 “In another exemplary embodiment, the present disclosure provides a non-transitory computer-readable medium for generating realistic synthetic ride-requests associated with a mobility or transportation service stored in a memory and executed by a processor to perform the steps including: using a generative adversarial network, learning the spatial-temporal distribution of a plurality of real ride-requests; and, using the generative adversarial network and based on the learning step, generating one or more synthetic source and destination ride-request geolocations that retain a statistical distribution of the plurality of real ride-requests. The techniques of this disclosure may be implemented in a wide variety of devices or apparatuses, including an integrated circuit (IC) or a set of ICs (e.g., a chip set). Various components, modules, or units are described in this disclosure to emphasize functional aspects of devices configured to perform the disclosed techniques, but do not necessarily require realization by different hardware units”. 
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 11, and 20 do not recite any additional elements beyond the abstract idea.
Claims 3-4, 6-10, 13-14, 16-19, and 21-22 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        11/15/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623